TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00671-CR



Michael Willis, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 00-3027, HONORABLE FRED A. MOORE, JUDGE PRESIDING






	Appellant Michael Willis appeals from his conviction for the offense of possessing
with intent to deliver four or more grams but less than 200 grams of cocaine.  See Tex. Health &
Safety Code Ann. § 481.112(a), (d) (West Supp. 2002).  The trial court assessed appellant's
punishment, enhanced by a prior felony conviction, at imprisonment for twenty-five years.  On
appeal, appellant asserts that the evidence is legally and factually insufficient and that the trial court
erred in charging the jury and in admitting inadmissible evidence.  We will affirm the judgment.

	In his first point of error, appellant asserts that the "evidence adduced in the trial of
this case was factually and legally insufficient to support the finding of guilt of the offense of
possessing a controlled substance with the intent to deliver."  Appellant sets out only the standard
for factual sufficiency and his argument is directed at factual insufficiency.  Nevertheless, we will
determine whether the evidence is legally and factually sufficient.
	In reviewing the legal sufficiency of the evidence, the relevant question is whether,
after viewing the evidence in the light most favorable to the prosecution, any rational trier of fact
could have found the essential elements of the crime beyond a reasonable doubt.  Jackson v.
Virginia, 443 U.S. 307, 319 (1979); Patrick v. State, 906 S.W.2d 481, 486 (Tex. Crim. App. 1995);
Aiken v. State, 36 S.W.3d 131, 132 (Tex. App.--Austin 2000, pet. ref'd).  The standard of review
is the same whether the evidence is direct, circumstantial, or both.  See Kutzner v. State, 994 S.W.2d
180, 184 (Tex. Crim. App. 1999); Banda v. State, 890 S.W.2d 42, 50 (Tex. Crim. App. 1994).  All
of the evidence that the jury was permitted, properly or improperly, to consider must be taken into
account in determining the legal sufficiency of the evidence.  Garcia v. State, 919 S.W.2d 370, 378
(Tex. Crim. App. 1994); see also Johnson v. State, 871 S.W.2d 183, 186 (Tex. Crim. App. 1993);
Rodriguez v. State, 939 S.W.2d 211, 218 (Tex. App.--Austin 1997, no pet.).
	In a factual sufficiency review, we are required to give deference to the jury's verdict
and examine all of the evidence impartially, setting aside the jury verdict "only if it is so contrary
to the overwhelming weight of the evidence as to be clearly wrong and unjust."  Cain v. State, 958
S.W.2d 404, 410 (Tex. Crim. App. 1997); Clewis v. State, 922 S.W.2d 126, 129 (Tex. Crim. App.
1996).  The complete and correct standard a reviewing court must follow to conduct a Clewis factual
sufficiency review is to determine whether a neutral review of all of the evidence, both for and
against the finding, demonstrates that the proof of guilt is so obviously weak as to undermine
confidence in the jury's determination, or the proof of guilt, although adequate if taken alone, is
greatly outweighed by contrary proof.  Johnson v. State, 23 S.W.3d 1, 11 (Tex. Crim. App. 2000).
	While on patrol, City of Austin police officer James Burns received a dispatcher's
call that a burglar alarm had been activated at a used car dealership on Burnet Road.  Officer Burns
responded to the call and arrived at the dealership at approximately 1:20 a.m., more than thirty
minutes after the alarm had been activated.  As Burns walked toward the building, he did not hear
the burglar alarm, but he saw a car backed into the driveway; the car's engine was running and the
windows were open.  As Burns was attempting to get the car's license plate number, he saw a man,
later identified as appellant, walk around the building.  Burns asked the man about the car. 
Appellant first said it was his car, then said he was driving the car but that it belonged to a friend
whom he did not name.  Because he had seen appellant reach into his pocket, Burns frisked appellant
and asked him if he had any weapons in his car.  Appellant said he had no weapons.  Burns glanced
into the car and saw two handguns on the floorboard.  Burns also saw a law enforcement officer's
badge on the console between the front seats.  Burns asked appellant if he were a police officer and
appellant told Burns he was not. (1)  Burns then placed handcuffs on appellant and waited for backup
officers.  At the time of his arrest, appellant denied he had an accomplice.  
	While one of the backup officers took custody of appellant, Officers Burns and Doug
Drake found that a glass door of the building on the dealership property had been shattered.  A large
rock was on the floor about four feet inside the building.  A crowbar and another large tool were just
inside the door.  Desks, a television set, and other property inside the building had been ransacked
and vandalized.  Phone and alarm system wires were torn loose.  No one was found in the building. 
The car appellant had been driving was searched.  Twelve small plastic bags each containing a
substance later determined to be cocaine were found in a bag on the rear floorboard.
	Drake and a Sergeant McDonald removed appellant from the police car where he had
been detained after his arrest.  Appellant had fresh, bloody cuts on his hand and elbow.  The back
of appellant's T-shirt was blood-smeared and there were particles of glass on the tops and soles of
his shoes.  McDonald instructed Drake to advise appellant of his Miranda rights. (2)  After Drake did
so, McDonald told Drake to search appellant.  In appellant's pocket, wrapped in a Kleenex, Drake
found a small plastic bag containing a white substance that Drake believed was cocaine.  McDonald,
standing nearby, said to appellant, "Oh, you're f____d now."  Drake testified that in response to
McDonald's comment, appellant angrily said something to the effect, "You just accused me of being
a drug addict . . . I have an alcohol problem.  I'm an alcoholic.  If I had that amount, I'd be in the area
selling it."  The packet of cocaine found in appellant's pocket was packaged like the twelve packets
found in the car.  Officers testified that cocaine was packaged in packets like these for sale and
delivery.  
	The day after the burglary, Detectives Gena Curtis and Howard Staha interviewed
appellant.  The interview was videotaped and portions of the videotape were admitted in evidence.
On the tape, appellant's statements were fragmented and incomplete, conflicting and contradictory. 
We will summarize appellant's statements made during the interview.  Appellant was partying with
his friend Scott Larson at the Dallas Night Club on Burnet Road.  Larson, whom appellant had
known since appellant was three years old, was a "cool" guy who always had money.  Larson's
money came from selling cocaine and from Larson's wife's military pay.  Appellant had received
the cocaine found in his pocket from Larson.  Appellant was to deliver the packet of cocaine to one
of Larson's customers in exchange for forty dollars.  Appellant and Larson drove from the night club
to the car dealership.  Appellant saw the handguns in the car but he did not know where they came
from.  At the car dealership lot, appellant was looking at a car or a truck.  Appellant was nearby
when Larson shattered the glass door; he assumed Larson entered the building but he did not see him
do so.  Appellant speculated that Larson burglarized the building to obtain his brother Stephen's title
to the car that appellant told the officers he had been driving.  Appellant denied that the cocaine
found in the car belonged to him.  Appellant said that about twice a week Larson obtained cocaine
from a man named Daniel or Danny who was an employee of Allstate Insurance Company. 
Appellant denied using drugs generally but admitted he had used cocaine for the first time on the
night he was arrested.
	After the car had been impounded, Curtis obtained Scott Larson's consent to again
search the car.  Two checkbooks belonging to appellant, appellant's shirt, shaving kit, and coin purse
were found in the car.  Property belonging to Larson and his mother was found in the car.  Curtis
found Larson's business cards and cell phone and Larson's mother's checkbook.  Larson's mother
was employed by Allstate Insurance Company.  Curtis also found under the front seat of the car,
where appellant told her Larson kept cocaine, a package containing cocaine and drug paraphernalia. 
Curtis also talked on the telephone with Larson's brother Stephen who was in Florida.  Stephen
Larson was the owner of the car searched.  
	On cross-examination and redirect examination of Curtis, additional testimony was
elicited without objection.  After appellant's arrest, Curtis talked with Scott Larson on the telephone
and in her office.  Larson told Curtis that appellant had accompanied him to the car dealership on
more than one occasion when Larson was making car payments. Larson denied going to the
dealership on the night of the burglary.  Larson told Curtis that he and appellant were partying at the
Dallas Night Club that night.  At about 11:00 p.m., appellant thought Larson was too intoxicated to
drive and asked Larson to give him the car keys.  Appellant told Larson that he was going to take the
car and leave but that he would come back and get Larson to take him home.  Larson did not see
appellant after appellant left.  The disc jockey at the club took Larson home.  As the disc jockey and
Larson were passing the dealership on Burnet Road, Larson saw his car and several police cars, but
they did not stop.  Curtis testified that based on her investigation there was nothing, except what
appellant said, to show that Larson was at the car dealership the night of the burglary.
	The manager of the car dealership testified that the Larsons were far behind in their
payments on the car and that it had been repossessed after the burglary.  The manager testified that
nothing had been taken when the dealership's building was burglarized.  A young woman who knew
appellant and Larson testified that Scott Larson was not in the Dallas Night Club when it closed on
the night of the burglary.  
	A City of Austin chemist testified that the packet found in appellant's pocket
contained .49 grams of cocaine and the packets found concealed in the bag in the car contained 6.51
grams of cocaine.  
	The jury is the exclusive judge of the facts.  See Tex. Code of Crim. Proc. Ann. art.
36.13 (West 1981).  The jury hearing the evidence in this case resolved any conflicts in the evidence
presented.  To convict appellant of the offense charged, the State was required to show that: (1)
appellant exercised actual care, control, or custody of cocaine, (2) appellant was conscious of his
connection with the cocaine, and (3) appellant possessed the cocaine knowingly or intentionally.  See
Brown v. State, 911 S.W.2d 744, 747 (Tex. Crim. App. 1995).  The evidence may be direct or
circumstantial.  Id.  If the contraband was not found on the person of the defendant or it was not in
his exclusive possession, additional facts must link the defendant to the contraband.  See id.  
	Among the links supporting the jury's finding that appellant possessed the cocaine
with the intent to deliver are: (1) appellant said he had been driving the car in which the cocaine was
found; (2) appellant was the only person present and was apparently in sole possession of that car
at the time; (3) the cocaine found in the car was readily accessible; (4) the packets of cocaine found
in the car were packaged in the same way as the packet of cocaine found in appellant's pocket; (5)
all the packets of cocaine were packaged in the same manner as cocaine is usually sold and
delivered; (6) appellant admitted that he had intended to deliver the packet of cocaine found in his
pocket; (7) appellant's checkbooks and other personal belongings were found in the car; (8) appellant
told the officers where to locate other cocaine in the car that they had not found when they first
searched the car.  
	The direct and circumstantial evidence when viewed in the light most favorable to
the prosecution supports a rational finding that the essential elements of the charged offense were
proved beyond a reasonable doubt.  The verdict of the jury, the finder of fact, is supported by legally
sufficient evidence.  After examining all of the evidence impartially and giving deference to the
jury's verdict, we conclude that the jury's verdict is not so contrary to the overwhelming weight of
the evidence as to be clearly wrong and unjust.  Moreover, from our neutral review of all of the
evidence both for and against the jury's verdict, we find it fails to show that the proof of appellant's
guilt is so obviously weak as to undermine confidence in the jury's determination, or that the proof
of guilt, although adequate if taken alone, is greatly outweighed by the contrary proof.  The evidence
is factually sufficient to support the jury's verdict.  Appellant's first point of error is overruled.  
	In his second point of error, appellant complains that, over his objection, the trial
court erred by submitting to the jury a charge on the law of parties and on the law of joint possession. 
Appellant argues that the charge on the law of parties was given without sufficient legal evidence
to warrant it.  This point of error was not properly preserved for appellate review because appellant's 
trial objection was insufficient.  Before the court's charge is submitted to the jury, a defendant or his
counsel shall dictate into the record, or present in writing, any objections to the charge distinctly
specifying each ground of objection.  See Tex. Code of Crim. Proc. Ann. art. 36.14 (West Supp.
2002).  This article requires strict compliance; the purpose of the article is to enable the trial court 
to know in what respect the defendant regards the charge as defective and to afford the court the
opportunity to correct the charge.  See Brown v. State, 716 S.W.2d 939, 942-43 (Tex. Crim. App.
1986); Seeturth v. State, 422 S.W.2d 931, 936 (Tex. Crim. App. 1967).  A general objection that
merely states the evidence is insufficient to support the submission of a parties charge is not specific
enough to advise the trial court in what respect the defendant regards the charge as defective and to
afford the court an opportunity to correct the charge.  See Reyes v. State, 910 S.W.2d 585, 592-93
(Tex. App.--Amarillo 1995, pet. ref'd); see also Brown, 716 S.W.2d at 942-43.  Here, appellant's
trial objection was, "We would also object to the parties charge as it stands in paragraph 4 of the
charge."  This objection did not comply with the strict requirement of article 36.14 of the Code of
Criminal Procedure.  Moreover, evidence in the record does support the submission of the charge
on the law of parties.  See Tex. Pen. Code Ann. § 7.01 (West 1994); Goff v. State, 931 S.W.2d 537,
545 (Tex. Crim. App. 1996); McCuin v. State, 505 S.W.2d 827, 830 (Tex. Crim. App. 1974).  
	Appellant also complains of the trial court's jury charge that "possession need not be
exclusive, but may be joint with another or others."  Possession of contraband need not be exclusive
to support a conviction of the unlawful possession of a controlled substance; evidence showing an
accused jointly possessed contraband with another is sufficient.  Martin v. State, 753 S.W.2d 384,
387 (Tex. Crim. App. 1988).  The evidence in this case justified the charge on joint possession. 
Moreover, appellant objected "to the joint possession charge as located in paragraph 2 of the
charge"; this objection was not specific enough to preserve the claimed error for appellate review. 	Appellant's trial objections were insufficient to preserve for appellate review the error
claimed on appeal.  However, we note that in view of the evidence which we have summarized, the 
trial court did not err in allowing the jury to consider the law of parties and of joint possession. 
Appellant's second point of error is overruled.  
	Appellant has combined for argument his third and fourth points of error in which he
asserts that "weapons found at the scene of the arrest" and "photographs of stolen property found at
the scene" were evidence of extraneous offenses and were erroneously admitted in evidence.  Both
officers Burns and Drake testified without objection about the two handguns they found in the car
appellant had been driving.  The handguns were not offered or admitted in evidence.  State's Exhibit
35, a photograph of these weapons, was admitted in evidence.  Appellant also complains that State's
Exhibits 31 and 34 are photographs of stolen property that were admitted over his objections.  When
State's Exhibit 35, 34 and 31, along with other photographs, were offered in evidence, defense
counsel was allowed to voir dire the witness.  After counsel questioned the witness about these
photographs, counsel objected, "I don't believe the proper predicate has been laid with regard to
State's Exhibits 30, 31, 35, 36, 37, 38, and 39."  Counsel made no objection to State's Exhibit 34. 
The trial court overruled the objection and admitted in evidence State's Exhibits 31 through 40.  At
the time these exhibits were admitted, there was no objection that they were evidence of inadmissible
extraneous offenses.  Because appellant's trial objection does not correspond with the issues raised
on appeal, we hold that appellant has not preserved anything for appellate review.  See Rezac v.
State, 782 S.W.2d 869, 870 (Tex. Crim. App. 1990); Hitt v. State, 53 S.W.3d 697, 708 (Tex.
App.--Austin 2001, no pet.); Roise v. State, 7 S.W.3d 225, 245 (Tex. App.--Austin 1999, pet.
ref'd).  Appellant's third and fourth points of error are overruled.
	The judgment is affirmed.


 				__________________________________________
					Carl E. F. Dally, Justice
Before Justices Kidd, Puryear and Dally*
Affirmed
Filed:   September 26, 2002
Do Not Publish






















*	Before Carl E. F. Dally, Judge (retired), Court of Criminal Appeals, sitting by assignment.  See
Tex. Gov't Code Ann. § 74.003(b) (West 1998).
1.   The badge on the console was a Smith County officer's badge; appellant did not explain
his possession of the badge.
2.   Miranda v. Arizona, 384 U.S. 436 (1966).